        Case 2:20-cr-00287-JAD-BNW Document 36
                                            35 Filed 08/13/21
                                                     08/09/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Reynaldo Stocker

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00287-JAD-BNW
12                  Plaintiff,                            STIPULATION TO CONTINUE
13                                                        PRETRIAL MOTION DEADLINES
            v.
                                                          (Fourth Request)
14   REYNALDO STOCKER,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Mina Chang, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Reynaldo Stocker,
21   that the previously ordered deadline for filing of pretrial motions be vacated and that the parties
22   herein shall have to and including September 8, 2021, within which to file the Defendant’s
23   pretrial motions currently due August 9, 2021.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including September 22, 2021, to file any and all responsive pleadings,
26   currently due August 23, 2021.
         Case 2:20-cr-00287-JAD-BNW Document 36
                                             35 Filed 08/13/21
                                                      08/09/21 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including September 29, 2021, to file any and all replies to dispositive motions,
 3   currently due August 30, 2021.
 4           The Stipulation is entered into for the following reasons:
 5           1.     Counsel for the defendant needs additional time to investigate the charge and
 6   prepare pretrial motions.
 7           2.     The defendant is not incarcerated and does not object to the continuance.
 8           3.     The parties agree to the continuance.
 9           4.     The additional time requested herein is not sought for purposes of delay, but
10   merely to allow counsel for defendant sufficient time within which to investigate the charge
11   and prepare pretrial motions.
12           5.     Additionally, denial of this request for continuance could result in a miscarriage
13   of justice.
14           This is the fourth stipulation to continue filed herein.
15           DATED this 9th day of August 2021.
16    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
17
18        /s/ Nisha Brooks-Whittington                      /s/ Mina Chang
      By_____________________________                   By_____________________________
19
      NISHA BROOKS-WHITTINGTON                          MINA CHANG
20    Assistant Federal Public Defender                 Assistant United States Attorney

21
22
23
24
25
26
                                                       2
           Case 2:20-cr-00287-JAD-BNW Document 36
                                               35 Filed 08/13/21
                                                        08/09/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00287-JAD-BNW
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     REYNALDO STOCKER,
 7
                    Defendant.
 8
 9
10                       FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to investigate the charge and
14    prepare pretrial motions.
15           2.     The defendant is not incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time to investigate the charge and prepare
19   pretrial motions.
20           5.     Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22   ///
23   ///
24   ///
25
26
                                                      3
        Case 2:20-cr-00287-JAD-BNW Document 36
                                            35 Filed 08/13/21
                                                     08/09/21 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   September 8, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including September 22, 2021, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including September 29, 2021, to file any and all replies to dispositive motions.
 8          DATED this ____ day of August 2021. IT IS SO ORDERED
 9                                                    DATED: 10:58 am, August 13, 2021
10                                                  UNITED STATES DISTRICT JUDGE

11
                                                      BRENDA WEKSLER
12
                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       4
